            Case 1:21-cv-01282-LGS Document 8 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JESUS M. RODRIGUEZ PENA,                                     :
                                            Plaintiff         :
                                                              :   21 Civ. 1282 (LGS)
                            -against-                         :
                                                              :         ORDER
 KOVATRANS, INC. AND TETIANA V.                               :
 KURNITSKA,                                                   :
                                            Defendants. :
 -------------------------------------------------------------:
                                                              :
                                                              X
LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference in this matter is scheduled for April 22, 2021, at

10:50 a.m;

          WHEREAS, the parties filed a proposed Case Management Plan which indicates that they

consent to conducting all further proceedings before a United States Magistrate Judge, including

motions and trial. See 28 U.S.C. § 636(c). It is hereby

          ORDERED that the April 22, 2021, initial pretrial conference is adjourned sine die. It is

further

          ORDERED that by April 23, 2021, the parties shall return an executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form to the Clerk of Court, confirming their

intention to conduct all further proceedings before Judge Robert W. Lehrburger, in compliance

with Rule 73.1 of the Local Civil Rules for the Southern and Eastern Districts of New York. 1

Dated: April 15, 2021
       New York, New York


1
  The form is available at
https://www.nysd.uscourts.gov/sites/default/files/practice_documents/rwlConsentToProceedBefo
reUSMagistrateJudge._0.pdf.
